           Case 1:16-cr-00176-DAD-BAM Document 402 Filed 01/06/21 Page 1 of 2


 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Defendant CHARLIE STEVENSON

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                      EASTERN DISTRICT OF CALIFORNIA, CRIMINAL DIVISION

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:16-CR-00176 DAD BAM
                                                                   1:16-CR-00187 DAD BAM
12                                 Plaintiff,
                                                          STIPULATION RE: CONTINUANCE OF
13                           v.                           SENTENCING HEARING AND ORDER
14   CHARLIE STEVENSON,
15                                Defendant.
16

17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant Charlie
19
     Stevenson, by and through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      A sentencing hearing is currently scheduled to take place in this matter on January 12,
21
     2021, at 10:00 a.m.
22
            2.      In light of scheduling conflicts, new co-counsel for the defendant, defendant’s current
23
     quarantine status that will likely continue through the current sentencing date, and the possibility of
24
     additional motion practice before sentencing, the parties propose continuing the sentencing to Monday,
25
     March 29, 2021 at 10:00 a.m.
26
            3.      The parties agree that the requested continuance is justified under the circumstances and
27
     would serve the ends of justice, and that failure to grant the requested continuance would unreasonably
28
     deny the defendant the assistance of counsel, and unreasonably deny both the defendants and the
                                                          1
30
          Case 1:16-cr-00176-DAD-BAM Document 402 Filed 01/06/21 Page 2 of 2


 1 government the reasonable time necessary for effective preparation, taking into account the parties’ due

 2 diligence in prosecuting this case.

 3          IT IS SO STIPULATED.

 4
     Dated: January 4, 2021                                MCGREGOR W. SCOTT
 5                                                         United States Attorney
 6
                                                           /s/ KIMBERLY A. SANCHEZ
 7                                                         KIMBERLY A. SANCHEZ
                                                           Assistant United States Attorney
 8

 9   Dated: January 4, 2021                                /s/ DANIEL L. HARALLSON
                                                           DANIEL L. HARRALSON
10
                                                           Counsel for Defendant
11                                                         CHARLIE STEVENSON

12
     Dated: January 4, 2021                                /s/ KEVIN LITTLE
13                                                          KEVIN G. LITTLE
                                                           Co-Counsel for Defendant
14                                                         CHARLIE STEVENSON
15

16

17                                        FINDINGS AND ORDER

18          GOOD CAUSE APPEARING, the sentencing hearing in this matter is hereby continued to

19 March 29, 2021, at 10:00 a.m.

20 IT IS SO ORDERED.
21
        Dated:    January 6, 2021
22                                                   UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

                                                       2
30
